DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-14 and 27-30, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, “wherein the outer jacket is mechanically coupled to the inner liner… wherein the outer jacket extends over at least a portion of the expandable member that expands radially outward when the expandable member is in the expanded configuration and when the expandable member is in the collapsed configuration.” 
 Regarding claims 15-26, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, “wherein the outer jacket is mechanically coupled to the inner liner… wherein the structural support member and at least a portion of the expandable member are positioned between the inner liner and the outer jacket… wherein the outer jacket extends over at least a portion of the expandable member that expands radially outward when the expandable member is in the expanded configuration and when the expandable member is in the collapsed configuration.” 
The closest prior art of Williams et al. (US PGPub 2016/0346508) in view of Yang et al. (US PGPub 2017/0238950) is silent to the claimed feature of the outer jacket extension over the expandable member, as Yang teaches a flexible distal end 39 and the expandable member 38, but not wherein the outer jacket 39 extends over a portion of the expandable member 38 that expands radially outward in the expanded and collapsed configuration. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        07/16/2021

/MELANIE R TYSON/Primary Examiner, Art Unit 3771